DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-34, 38-42, 47-52 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taghavi Nasrabadi et al. (US Pub. 2012/0236971) in view of Lee et al. (US Pub. 2012/0218982) and further in view of Porat et al. (US Pub. 2012/0269069).
Regarding claims 31 and 52, Taghavi Nasrabadi teaches an apparatus, comprising: a memory (206 in Figure 2); and logic, at least a portion of which is in hardware coupled with the memory, the logic to generate a preamble in a physical protocol data unit (PPDU) to transmit by a transmitter via a wireless channel of a below 1 GHz frequency band (“sub-1 GHz band” in [0039]), the PPDU to comprise a short training field (STF) (704 in Figure 7), a long training field (LTF) (706 in Figure 7); and a signal field (708 in Figure 7), the signal field to comprise a space-time block coding (STBC) field having a one-bit length (“Space Time Block Coding” using 1 bit in Table 2 in [0127]) and operating in a 1 MHz, 2 MHz, 4 MHz, 8 MHz, or 16 MHz [0097].  Taghavi Nasrabadi, however, does not teach the signal field including a bandwidth (BW) field having a two-bit length, a short guard interval field comprising a bit set to 0 if a short guard interval is not used and set to 1 if a short guard interval is used and a coding field to designate whether to use binary convolutional coding (BCC) or low density parity check coding (LDPC), the BW field to comprise a BW parameter to designate a bandwidth of the PPDU, the BW parameter to designate a bandwidth.  Lee teaches the signal field including a bandwidth (BW) field having a two-bit length (see Bandwidth field in Table 2 in [0092]), a short guard interval field comprising a bit set to 0 if a short guard interval is not used and set to 1 if a short guard interval is used (see Short GI field in Table 2 in [0092]) and a coding field to designate whether to use binary convolutional coding (BCC) or low density parity check coding (LDPC) (see Coding field in Table 2 in [0092]), the BW field to comprise a BW parameter to designate a bandwidth of the PPDU (see Bandwidth field in Table 2 in [0092]), the BW parameter to designate a bandwidth (see Bandwidth field in Table 2 in [0092]).  It would have been obvious to one skilled in the art to modify Taghavi Nasrabadi to have the signal field including a bandwidth (BW) field having a two-bit length, a short guard interval field comprising a bit set to 0 if a short guard interval is not used and set to 1 if a short guard interval is used and a coding field to designate whether to use binary convolutional coding (BCC) or low density parity check coding (LDPC), the BW field to comprise a BW parameter to designate a bandwidth of the PPDU the BW parameter to designate a bandwidth as taught by Lee in order to provide information useful for some of the wireless communication devices [0093].  Taghavi Nasrabadi in view of Lee, however, does not teach the logic to generate the preamble as a 1 MHz BW preamble and to replicate the 1 MHz BW preamble into two 1 MHz BW preambles to generate a 2 MHz BW preamble for transmission of the PPDU as a 2 MHz BW PPDU.  Porat teaches the logic to generate the preamble as a 1 MHz BW preamble and to replicate the 1 MHz BW preamble into two 1 MHz BW preambles to generate a 2 MHz BW preamble for transmission of the PPDU as a 2 MHz BW PPDU (“2 MHz preamble consisting of a duplication (e.g., DUP) mode of the relatively more robust 1 MHz preamble” in [0187]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Taghavi Nasrabadi in view of Lee to have the logic to generate the preamble as a 1 MHz BW preamble and to replicate the 1 MHz BW preamble into two 1 MHz BW preambles to generate a 2 MHz BW preamble for transmission of the PPDU as a 2 MHz BW PPDU as taught by Porat in order to utilizes a duplication mode [0191].     
Regarding claim 32, Taghavi Nasrabadi teaches a transmitter (210 in Figure 2).
Regarding claim 33, Taghavi Nasrabadi teaches one or more additional LTFs (“Additional Long Training Fields” 816b in Figure 8B) following the signal field (808b in Figure 8B).
Regarding claim 34, Taghavi Nasrabadi teaches the STBC field to comprise the space-time block coding (STBC) parameter to designate whether space-time block coding is implemented (“Space Time Block Coding” entry in Table 2 in [0127]).
Regarding claims 38 and 56, Lee teaches signal field to comprise a short guard interval parameter to comprise one bit used (see B0 bit in Short GI field in Table 2 in [0092]).
Regarding claim 39, Lee teaches the signal field to comprise a coding parameter to designate whether binary convolutional coding (BCC) or low density parity check (LDPC) is used (see Coding field in Table 2 in [0092]).
Regarding claim 40, Taghavi Nasrabadi teaches the signal field to comprise a modulation and coding scheme (MCS) parameter to designate a modulation format and a coding rate (“Modulation Coding Scheme (MCS)” entry in Table 2 in [0127]).
Regarding claim 41, Taghavi Nasrabadi teaches the MCS parameter to designate a modulation format comprising one of: binary phase-shift keying (BPSK); quadrature phase-shift keying (QPSK); 16-point constellation quadrature amplitude modulation (16-QAM); 64-point constellation quadrature amplitude modulation (64-QAM); and 256-point constellation quadrature amplitude modulation (256-QAM) [0111].
Regarding claim 42, Taghavi Nasrabadi teaches the MCS parameter designating a BPSK modulation format and a coding rate of 1/2 [0111].
Regarding claim 47, Taghavi Nasrabadi teaches the signal field to comprise a cyclic redundancy check (CRC) parameter to designate a CRC for the signal field (“CRC” entry in Table 2 in [0127]).
Regarding claim 48, Lee teaches the signal field to comprise a tail parameter to designate an end of the preamble (see Tail field in Table 2 in [0092]).
Regarding claim 49, Lee teaches the tail parameter to comprise six bits (see Tail field in Table 2 in [0092]).
Regarding claim 50, Taghavi Nasrabadi teaches a processor (204 in Figure 2).
Regarding claim 51, Taghavi Nasrabadi teaches at least one antenna (216 in Figure 2).
Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taghavi Nasrabadi et al. in view of Lee et al. and Porat et al. and further in view of Koo et al. (US Pub. 2007/0183523).
Regarding claim 43, Taghavi Nasrabadi in view of Lee and Porat teaches the limitations in claim 40 as shown above.  Taghavi Nasrabadi in view of Lee and Porat, however, does not teach the MCS parameter designating a 256-QAM modulation format and a coding rate of 3/4.  Koo teaches the MCS parameter designating a 256-QAM modulation format and a coding rate of 3/4 (Table 1 in [0058]).  It would have been obvious to one skilled in the art to modify Taghavi Nasrabadi in view of Lee and Porat to have the MCS parameter designating a 256-QAM modulation format and a coding rate of 3/4 as taught by Koo in order to achieve different potential data rates [0058]. 
Claim 44-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taghavi Nasrabadi et al. in view of Lee et al. and Porat et al. and further in view of Erceg et al. (US Pub. 2011/0032875).
Regarding claim 44, Taghavi Nasrabadi in view of Lee and Porat teaches the limitations in claim 31 as shown above.  Taghavi Nasrabadi in view of Lee and Porat, however, does not teach the signal field to comprise an aggregation parameter to designate whether medium access control protocol data unit (MPDU) aggregation is mandated.  Erceg teaches the signal field to comprise an aggregation parameter to designate whether medium access control protocol data unit (MPDU) aggregation is mandated (see aggregation field in Figure 20 and A-MPDU in [0162]).  It would have been obvious to one skilled in the art to modify Taghavi Nasrabadi in view of Lee and Porat to have the signal field to comprise an aggregation parameter to designate whether medium access control protocol data unit (MPDU) aggregation is mandated as taught by Erceg in order to signal whether the packet contains an A-MPDU or not [0162].   
Regarding claim 45, Erceg teaches the aggregation parameter to comprise one bit (see aggregation field in Figure 20).
Regarding claim 46, Erceg teaches the signal field to comprise a length parameter to describe a length of a transmit vector (see length field in Figure 22).
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. In response to page 7, the applicant argues that Porat is not prior art because a provisional application (61/592,514) filed on January 30, 2012 teaches the subject matter when the filing date of Applicant’s PCT application is December 30, 2011.  Porat is prior art because a provision application (61,577,597) filed on December 19, 2011 teaches the subject matter.  Porat (61,577,597) teaches a 32 FFT, implemented in accordance with the currently developing IEEE 802.11ah standard, employed to provide for a lowest available bandwidth option (1 MHz in IEEE 802.11ah) and designing SIG field based on the principle that the high FFT size is duplicate of the lowest FFT size (see page 38).  Porat (61,577,597) also teaches the SIG field for 64 FFT (corresponding to 2 MHz) is full duplicate of the SIG field for 32 FFT (corresponding to 1 MHz) (see page 44 and Figure 36).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414